 

Exhibit 10.1

 

May 28, 2015

 

Mercantile Bank Corporation

Mercantile Bank of Michigan

310 Leonard St. NW

Grand Rapids, Michigan 49504

 

Re:  First Amendment to Employment Agreement dated November 13, 2014

 

Ladies and Gentlemen:

 

This letter confirms our agreement reached today regarding the Employment
Agreement dated as of November 13, 2014, by and among you and me (the
"Employment Agreement"). We have agreed that all references in the Employment
Agreement to my titles as President and Chief Executive Officer of Mercantile
Bank Corporation (the "Company") or as Chairman and Chief Executive Officer of
Mercantile Bank of Michigan (the "Bank"), are amended respectively to refer to
Chairman, President and Chief Executive Officer of the Company and Chairman of
the Bank, to take into account my promotion to Chairman of the Company and my
resignation as the Chief Executive Officer of the Bank.

 

Any future changes to my titles for the Company or the Bank will be
automatically incorporated into the Employment Agreement without the need for an
amendment.

 

Except as specifically amended by this letter, all of the terms of the
Employment Agreement remain in full force and effect. This letter may be
executed in counterparts, and is governed by Michigan law.

 

 

 

/s/ Michael H. Price

 

 

 

Michael H. Price

 

 

MERCANTILE BANK CORPORATION

 

By:

/s/ Robert B. Kaminski, Jr.

 

 

 

 

 

Its: EVP – Chief Operating Officer

 

 



 

MERCANTILE BANK OF MICHIGAN

   

 

  By: /s/ Robert B. Kaminski, Jr.    



   

Its:

President, Chief Executive Officer and Chief Operating Officer  

 

 